[Cite as State v. Feathers, 2021-Ohio-171.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                      PORTAGE COUNTY, OHIO


STATE OF OHIO,                                  :       MEMORANDUM OPINION

                 Plaintiff-Appellee,            :
                                                        CASE NO. 2020-P-0095
        - vs -                                  :

DAVID E. FEATHERS,                              :

                 Defendant-Appellant.           :


Criminal Appeal from the Court of Common Pleas, Case No. 2016 CR 00695.

Judgment: Appeal dismissed.


Victor V. Vigluicci, Portage County Prosecutor, 241 South Chestnut Street, Ravenna,
OH 44266 (For Plaintiff-Appellee).

David E. Feathers, PID# A763-828, Marion Correctional Institution, 940 Marion-
Williamsport Road, P.O. Box 57, Marion, OH 43302 (Defendant-Appellant).



THOMAS R. WRIGHT, J.

        {¶1}     Appellant, David E. Feathers, moves to file a delayed appeal, pursuant to

App.R. 5(A).

        {¶2}     Appellant moves to appeal the trial court’s May 17, 2017 entry sentencing

him to 180 days in jail; probation; and a 20-year driver’s license suspension, after

entering a guilty plea to failure to comply.

        {¶3}     A timely notice of appeal was due no later than June 16, 2017.

Appellant’s appeal is untimely by over three and one-half years.
         {¶4}   No brief or memorandum in opposition to appellant’s motion has been

filed.

         {¶5}   App.R. 4(A)(1) states, in part:

         {¶6}   “* * * [A] party who wishes to appeal from an order that is final upon its

entry shall file the notice of appeal required by App.R. 3 within thirty days of that entry.”

         {¶7}   App.R. 5(A) provides:

         {¶8}   “(1) After the expiration of the thirty day period provided by App.R. 4(A) for

the filing of a notice of appeal as of right, an appeal may be taken by a defendant with

leave of the court to which the appeal is taken in the following classes of cases:

         {¶9}   “(a) Criminal proceedings;

         {¶10} “(b) Delinquency proceedings; and

         {¶11} “(c) Serious youthful offender proceedings.

         {¶12} “(2) A motion for leave to appeal shall be filed with the court of appeals

and shall set forth the reasons for the failure of the appellant to perfect an appeal as of

right. Concurrently with the filing of the motion, the movant shall file with the clerk of the

trial court a notice of appeal in the form prescribed by App.R. 3 and shall file a copy of

the notice of the appeal in the court of appeals.”

         {¶13} In his motion, appellant asserts that the underlying case was “packaged

with two cases, and cases numbers, presently pending before this court for review and

consideration.” He contends that the May 17, 2017 entry “is the foundational heart of all

aforementioned consolidated companion cases.”            That appellant has other appeals

pending with this court that he considers relevant to this case, however, is not a

justifiable reason for appealing over three and one-half years late.




                                                  2
      {¶14} Appellant’s pro se motion for leave to file a delayed appeal is overruled.

      {¶15} Appeal dismissed.



MARY JANE TRAPP, P.J.,

CYNTHIA WESTCOTT RICE, J.,

concur.




                                           3